               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Latorey Greene,                       )     C/A No.: 3:19-2175-HMH-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )
                                       )        ORDER AND NOTICE
 Ken Young, Patrick Wright, Casey      )
 Dale Cornwell, Jack Howle,            )
 Darrell Gourley, Harry O’Connor,      )
 Susan Mayes, Charles Brooks, and      )
 Kelly Jackson,                        )
                                       )
                   Defendants.         )
                                       )

      Latorey Greene (“Plaintiff”), proceeding pro se and in forma pauperis,

filed this complaint against attorneys Ken Young, Patrick Wright, Casey Dale

Cornwell, Jack Howle, Darrell Gourley, and Charles Brooks (“Attorney

Defendants”), and former Sumter County Solicitors Harry O’Connor, Kelly

Jackson, and Susan Mayes (“Solicitor Defendants”) (collectively “Defendants”),

alleging violations of his civil and constitutional rights. Pursuant to the

provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(e)

(D.S.C.), the undersigned is authorized to review such complaints for relief and

submit findings and recommendations to the district judge.

I.    Factual Background

      Plaintiff is a state prisoner serving a life sentence for murder. [ECF No.
1 at 3]. He alleges the attorneys involved in his state criminal action and

appeals manipulated the docket, tried him three times for the same murder,

and provided ineffective assistance of counsel. Id. at 2–4. He seeks immediate

release from prison. Id. at 5.

II.   Discussion

      A.    Standard of Review

      Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

      Pro se complaints are held to a less stringent standard than those

drafted by attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). A

federal court is charged with liberally construing a complaint filed by a pro se

litigant to allow the development of a potentially meritorious case. Erickson v.

Pardus, 551 U.S. 89, 94 (2007). In evaluating a pro se complaint, the plaintiff’s

                                       2
allegations are assumed to be true. Fine v. City of N.Y., 529 F.2d 70, 74 (2d

Cir. 1975). The mandated liberal construction afforded to pro se pleadings

means that if the court can reasonably read the pleadings to state a valid claim

on which the plaintiff could prevail, it should do so. Nevertheless, the

requirement of liberal construction does not mean that the court can ignore a

clear failure in the pleading to allege facts that set forth a claim currently

cognizable in a federal district court. Weller v. Dep’t of Soc. Servs., 901 F.2d

387, 390–91 (4th Cir. 1990).

      B.    Analysis

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although

the court must liberally construe a pro se complaint, the United States

Supreme Court has made it clear a plaintiff must do more than make

conclusory statements to state a claim. See Ashcroft v. Iqbal, 556 U.S. 662,

677‒78 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

Rather, the complaint must contain sufficient factual matter, accepted as true,

to state a claim that is plausible on its face, and the reviewing court need only

accept as true the complaint’s factual allegations, not its legal conclusions.

Iqbal, 556 U.S. at 678‒79.

      To the extent Plaintiff attempts to allege constitutional violations by

state actors, those claims fall under 42 U.S.C. § 1983. To state a plausible claim

                                       3
for relief under 42 U.S.C. § 1983, an aggrieved party must sufficiently allege

he was injured by “the deprivation of any [of his or her] rights, privileges, or

immunities secured by the [United States] Constitution and laws” by a

“person” acting “under color of state law.” See 42 U.S.C. § 1983; see generally

5 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure §

1230 (3d ed. 2014).

            1.    Attorney Defendants Not State Actors

      Plaintiff alleges Attorney Defendants failed to render effective legal

representation in his criminal, appellate, and PCR proceedings. An attorney,

whether retained or appointed, does not act under color of state law when

performing traditional functions as counsel. See Polk County v. Dodson, 454

U.S. 312, 317–24 nn. 8–9, 12–14 (1981) (finding public defender does not act

under color of state law); Hall v. Quillen, 631 F.2d 1154, 1155–56 nn. 2–3 (4th

Cir. 1980) (finding court-appointed attorney does not act under color of state

law); Deas v. Potts, 547 F.2d 800 (4th Cir. 1976) (finding private attorney does

not act under color of state law). As the performance of traditional legal

functions does not constitute state action under § 1983, Plaintiff’s claims

against Attorney Defendants are subject to summary dismissal.

            2.    Prosecutorial Immunity

      Plaintiff sues Solicitor Defendants for actions associated with his

prosecution. Prosecutors have absolute immunity for activities in or connected

                                      4
with judicial proceedings, including criminal trials, bond hearings, bail

hearings, grand jury proceedings, and pre-trial hearings. See Buckley v.

Fitzimmons, 509 U.S. 259, 273 (1993) (“[A]cts undertaken by a prosecutor in

preparing for the initiation of judicial proceedings or for trial, and which occur

in the course of his role as an advocate for the State, are entitled to the

protections of absolute immunity”); Dababnah v. Keller-Burnside, 208 F.3d

467, 470 (4th Cir. 2000) (“A prosecutor enjoys absolute immunity for

prosecutorial functions intimately associated with the judicial phase of the

criminal process.”) (internal quotation omitted). Accordingly, Plaintiff’s claims

that Solicitor Defendants manipulated the dockets are barred under § 1983 by

prosecutorial immunity and are subject to summary dismissal.

            3.    Immediate Release Not Available

      Plaintiff seeks immediate release from prison. However, release from

prison is not an available remedy for a civil rights action. See Heck v.

Humphrey, 512 U.S. 477, 481 (1994) (stating that “habeas corpus is the

exclusive remedy for a state prisoner who challenges the fact or duration of his

confinement and seeks immediate or speedier release, even though such a

claim may come within the literal terms of § 1983”); Preiser v. Rodriguez, 411

U.S. 475, 487–88 (1973) (noting attacking the length of duration of confinement

is within the core of habeas corpus). Thus, the court is unable to grant Plaintiff




                                       5
the relief he seeks.

             4.    No Successive Habeas

      To the extent the complaint could be construed as a petition for a writ of

habeas corpus, Plaintiff has already pursued a habeas action in this court on

similar grounds and the court considered Plaintiff’s petition on the merits and

granted Respondent’s motion for summary judgment. See Greene v. Warden,

C/A No.: 3:09-258-HMH-JRM. 1 Plaintiff may not bring a second or successive

petition under 28 U.S.C. § 2254 without first receiving permission to do so from

the Fourth Circuit Court of Appeals. See In re Vial, 115 F.3d 1192, 1194 (4th

Cir. 1997); 28 U.S.C. § 2244(b)(3)(A) (requiring prospective petitioner to motion

the circuit court of appeals for permission to file a second or successive habeas

petition in the district court). Because Plaintiff has not shown that he obtained

the required authorization from the Fourth Circuit, this court does not have

jurisdiction to consider a successive habeas petition.

      For these reasons, Plaintiff’s complaint is subject to summary dismissal.

                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by September 6, 2019, along with any appropriate service


1It is appropriate for this court to take judicial notice of Plaintiff’s prior cases.
See Colonial Penn Ins. Co. v. Coil, 887 F.2d 1236, 1239 (4th Cir. 1989) (“[t]he
most frequent use of judicial notice of ascertainable facts is in noticing the
content of court records”) (citation omitted).

                                        6
documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading

ordinarily supersedes the original and renders it of no legal effect.”) (citation

and internal quotation marks omitted). If Plaintiff files an amended complaint,

the undersigned will conduct screening of the amended complaint pursuant to

28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to cure

the deficiencies identified above, the undersigned will recommend to the

district court that the claims be dismissed without leave for further

amendment.

      IT IS SO ORDERED.



August 16, 2019                             Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        7
